FILED
                            NOT FOR PUBLICATION
                                                                             APR 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSHUA B. SHAPIRO,                               No. 13-56590

              Plaintiff - Appellant,             D.C. No. 2:10-cv-03177-JGB-
                                                 FMO
 v.

ABRAHAM LINCOLN UNIVERSITY                       MEMORANDUM*
SCHOOL OF LAW; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                             Submitted April 15, 2016**
                              San Francisco, California

Before: D.W. NELSON, GRABER, and WATFORD, Circuit Judges.

      1. The district court did not abuse its discretion by denying Joshua

Shapiro’s second motion for leave to amend his complaint. Shapiro provided no

explanation for why he did not include the additional allegations in his earlier

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 2
pleadings, and the court properly found that permitting him to amend his complaint

at that point in the litigation would prejudice the defendants. See

Amerisourcebergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 952–53 & n.9 (9th

Cir. 2006) (stating standard).

      2. Shapiro also challenges the district court’s grant of summary judgment to

the defendants on his claims for discrimination, retaliation, breach of contract,

breach of the implied covenant of good faith and fair dealing, and negligent

infliction of emotional distress. We affirm the grant of summary judgment for the

reasons stated in the district court’s well-reasoned order. For example, the district

court correctly determined that the evidence in the record did not raise a triable

issue of material fact as to whether defendants denied Shapiro accommodations for

his learning disability. Similarly, the district court appropriately found that

Shapiro was not subjected to any retaliatory action by defendants, who neither

failed to provide the necessary documents to support Shapiro’s scholarship

application nor denied Shapiro access to Westlaw.

      AFFIRMED.